DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
The amendment filed on 04/14/2021 has been entered.  Claims 1-12 and 14-20 are currently pending in the application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-5, 7-9, 14, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holt (US 3,909,847 A).
	Regarding claim 1, Holt discloses a garment (a girdle 14; fig. 1; col. 1, ll. 54-60), comprising 
a waist (see annotated fig. 1); and 
a sub-waist (see annotated fig. 1) adapted for covering a pelvic region of a wearer (see annotated fig. 1), 
wherein one or more of a hypogastric region, a left iliac region, and a right iliac region of the garment comprise reinforcing padding (pad 10; figs. 1, 3; col. 1, ll. 54-58) and the reinforcing 
Regarding claim 2, Holt discloses the garment of claim 1, and further discloses wherein a portion of the garment comprises an inner facing and an outer facing (pocket 12 having an inner facing and an outer facing; figs. 1, 2, 5; col. 1, ll. 54-58), wherein padding is secured between the inner facing and the outer facing (figs. 1, 2, 5; col. 1, ll. 54-58; col. 2, ll. 11-14).
Regarding claim 3, Holt discloses the garment of claim 2, and further discloses wherein the inner facing and outer facing are secured together to form a pocket, sleeve, or enclosure adapted for securing padding therein (pocket 12; figs. 1, 2, 5; col. 1, ll. 54-58).
Regarding claim 4, Holt discloses the garment of claim 2, and further discloses wherein the inner facing, outer facing, and padding are secured together (pad 10 is enclosed in pocket 12; see figs. 2, 5; col. 1, ll. 54-58).
Regarding claim 5, Holt discloses the garment of claim 1, and further discloses wherein the sub-waist does not include padding (see annotated fig. 1).
Regarding claim 7, Holt discloses the garment of claim 1, and further discloses wherein the padding comprises a foam material (cushion ply 32 comprising a soft plastic foam; col. 2, ll. 24-43).
Regarding claim 8, Holt discloses the garment of claim 1, and further discloses wherein the padding comprises a resilient material (cushion ply 32 comprising a soft plastic foam, which is resilient; col. 2, ll. 24-43).
Regarding claim 9, Holt discloses the garment of claim 1, and further discloses wherein the padding comprises a polymeric material (plastic foam, sponge rubber, vinyl are polymeric material; col. 2, ll. 24-43).
Regarding claim 14, Holt discloses the garment of claim 1, and further discloses wherein the padding does not extend to portions of the garment covering buttocks (see figs. 1, 4; col. 2, ll. 11-14).
Regarding claim 17, Holt discloses a garment (a girdle 14; fig. 1; col. 1, ll. 54-60), comprising: 
a waist (see annotated fig. 1) adapted for covering an abdominal region of a wearer (see annotated fig. 1); and 
a sub-waist (see annotated fig. 1) adapted for covering a pelvic region of the wearer (see annotated fig. 1), 
wherein the pelvic region of the garment comprises reinforcing padding (pad 10; figs. 1, 3; col. 1, ll. 54-58).
Regarding claim 18, Holt discloses the garment of claim 17, and further discloses wherein the waist does not include padding (see annotated fig. 1). 
Regarding claim 19, Holt discloses the garment of claim 17, and further discloses wherein hip and thigh regions of the garment do not include padding (pads 16 and 20 are not essential features and are omitted; figs. 1, 3; col. 1, ll. 67-68; col. 2, ll. 1).
Regarding claim 20, Holt discloses the garment of claim 17, and further discloses wherein the abdominal region of the garment comprises a hypogastric region, a left iliac region, and a right iliac region (see annotated fig. 1).

    PNG
    media_image1.png
    650
    740
    media_image1.png
    Greyscale

Annotated Fig. 1 from US 3,909,847 A

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Holt (US 3,909,847 A) in view of Bienenfeid (US 3,763,866 A).
	Regarding claim 6, Holt discloses the garment of claim 1, but does not disclose wherein the waist is discontinuous and is adapted to be releasably secured together.  However, Bienenfeid teaches wherein a girdle (a lady's support garment 10; fig. 1; col. 2, ll. 1-5) comprising a waist (split waist 60; fig. 1; col. 3, ll. 38-47), wherein the waist is discontinuous and is adapted to be releasably secured together (split waist releasably attached by Velcro; fig. 1; col. 3, ll. 53-65; claim 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the garment as disclosed by Holt, with wherein the waist is discontinuous and is adapted to be releasably secured together, as taught by Bienenfeid, in order to provide a girdle garment with a split front portion thereby the waistline dimension of the garment can be adjusted by the wearer (Bienenfeid; col. 1, ll. 1-22).
Regarding claim 10, Holt discloses the garment of claim 1, but does not disclose wherein the garment is selected from the group consisting of shorts, pants, skirts, and culottes.  However, Bienenfeid teaches wherein a garment is a pair of shorts with legs (girdle shorts 10 with legs 10g; figs. 1-2; col. 2, ll. 1-5; col. 3, ll. 56-60).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the garment as disclosed by Holt, with wherein the garment is a pair of shorts, as taught by Bienenfeid, in order to provide an alternative type of girdle garment which is able to fully support a wearer's hip portion and a thigh portion.
Regarding claim 11, Holt discloses the garment of claim 1, but does not disclose wherein the garment comprises pair of legs.  However, Bienenfeid teaches wherein a garment comprises pair of legs (girdle shorts 10 with legs 10g; figs. 1-2; col. 2, ll. 1-5; col. 3, ll. 56-60).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the garment as disclosed by Holt, with wherein the garment comprises pair of legs, as taught by Bienenfeid, in order to provide an alternative type of girdle garment which is able to fully support a wearer's hip portion and a thigh portion.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Holt (US 3,909,847 A).
	Regarding claim 12, Holt discloses the garment of claim 1, but does not explicitly disclose wherein the padding is thicker in the hypogastric region than in a hip region.  However, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the above configuration based on specific intended use where more cushioning effect is desired in the hypogastric region. A change in thickness is an obvious variation of engineering design and is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Mere changes of dimensions/proportions are not considered to be patentably distinct limitations.
Claim 1-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US 2010/0313336 A1).
Regarding claim 1, Carlson discloses a garment (trousers 10; fig. 1; para. 0009), comprising a waist (waist portion 12; fig. 1; para. 0009); and a sub-waist (a portion between waist portion and leg portions; see annotated fig. 1; para. 0009) adapted for covering a pelvic region of a wearer (see annotated fig. 1), wherein one or more of a hypogastric region, a left iliac region, and a right iliac region of the garment comprise reinforcing padding (pads 20 spaced around the entire circumference of hem 14, including a hypogastric region, a left iliac region, and a right iliac region; fig. 1; para. 0009).
Carlson does not disclose wherein the padding does not extend to the posterior of the garment.  However, the original disclosure of the instant application does not set forth any criticality for the feature wherein the padding does not extend to the posterior of the garment.  Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the above configuration when the garment is intended to be used by a wearer under a condition wherein a posterior portion of the wearer is not subject to heavy load or environmental impact, therefore does not need protection from padding.  In other word, padding distribution in the garment is recognized as being within the level of ordinary skill in the art based on intended use, therefore is not considered to be a patentably distinct limitation.
Regarding claim 2, Carlson discloses the garment of claim 1, and further discloses wherein a portion of the garment (waist portion 12; fig. 1; para. 0009) comprises an inner facing and an outer facing (inside surface 16 and outside surface 18; fig. 1; para. 0009), wherein padding (pads 20; fig. 1; para. 0009) is secured between the inner facing and the outer facing (fig. 1; para. 0009).
Regarding claim 3, Carlson discloses the garment of claim 2, and further discloses wherein the inner facing and outer facing are secured together to form a pocket, sleeve, or enclosure adapted for securing padding therein (inside surface 16 and outside surface 18 forming a hem 14, i.e., a sleeve or enclosure, and pads 20 positioned within the hem; fig. 1; para. 0009).
Regarding claim 4, Carlson discloses the garment of claim 2, and further discloses wherein the inner facing, outer facing, and padding are secured together (fig. 1; para. 0009).
Regarding claim 5, Carlson discloses the garment of claim 1, and further discloses wherein the sub-waist does not include padding (see annotated fig. 1; para. 0009).
Regarding claim 6, Carlson discloses the garment of claim 1, but does not explicitly disclose wherein the waist is discontinuous and is adapted to be releasably secured together.  However, Carlson does disclose the garment is a pair of duty gear support trousers and a fly portion is depicted in fig. 1 (see annotated fig. 1).  As is known, a pair of duty gear support trousers comprising a fly portion generally includes a discontinuous waist which is adapted to be releasably secured together.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the waist of the garment as disclosed by Carlson, with wherein the waist is discontinuous and is adapted to be releasably secured together, in order to facilitate easy donning or doffing.
Regarding claim 7, Carlson discloses the garment of claim 1, and further discloses wherein the padding comprises a foam material (foam portion 22; fig. 1A; para. 0009).
Regarding claim 8, Carlson discloses the garment of claim 1, but does not explicitly disclose wherein the padding comprises a resilient material.  However, Carlson does disclose wherein the padding comprises a foam material, wherein the foam material is less rigid than a high-density polyethylene (foam portion 22 is less rigid than plastic backing portion 24; fig. 1A; para. 0009), which indicates that the foam material is a resilient material.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the padding material as disclosed by Carlson, with wherein the padding comprises a foam material, in order to provide cushioning function via deformation thereby providing improved comfort and safety to the wearer.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the material of the padding as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using a resilient material for the padding would have been an "obvious to try" approach because the use of such a material is not of innovation but of ordinary skill and common sense.
Regarding claim 9, Carlson discloses the garment of claim 1, and further discloses wherein the padding comprises a polymeric material (foam portion 22 and plastic backing portion 24; fig. 1A; para. 0009).
Regarding claim 10, Carlson discloses the garment of claim 1, and further discloses wherein the garment is selected from the group consisting of shorts, pants, skirts, and culottes (trousers, i.e., pants; para. 0009).
Regarding claim 11, Carlson discloses the garment of claim 1, and further discloses wherein the garment comprises pair of legs (trousers; fig. 1; para. 0009).
Regarding claim 12, Carlson discloses the garment of claim 1, but does not explicitly disclose wherein the padding is thicker proximate the hypogastric region than proximate the hips.  However, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the above configuration based on specific intended use where more cushioning effect is desired in the hypogastric region. A change in thickness is an obvious variation of engineering design and is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Mere changes of dimensions/proportions are not considered to be patentably distinct limitations.
Regarding claim 14, Carlson discloses the garment of claim 1, and further discloses wherein the padding does not extend to portions of the garment covering the perineum or buttocks (pads 20 are contained within waist portion 12; fig. 1; para. 0009).
Regarding claim 15, Carlson discloses the garment of claim 1, and further discloses wherein the waist is adapted for covering an abdominal region of the wearer (waist portion 12 is configured to cover an abdominal region of the wearer; fig. 1; para. 0009).

    PNG
    media_image2.png
    766
    870
    media_image2.png
    Greyscale

Annotated Fig. 1 from US 2010/0313336 A1

Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment.  Further, Applicant's arguments filed 04/14/2021 have been fully considered and are addressed as followed.
Applicant Remarks: Applicant asserts a modification of Carlson in which the padding would not extend to the posterior of the garment would make the support trousers of Carlson inoperable for its intended use.
Examiner's response: It is noted that the modification would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the above configuration in such circumstances that a garment is intended to be used by a wearer under a condition wherein a posterior portion of the wearer is not subject to heavy load or environmental impact, since such a modification would have involved a mere increase or decrease of the padding area on the basis of its suitability for the intended use.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732